United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF THE AIR FORCE,
AIR FORCE NATIONAL GUARD,
Fort Dix, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-2065
Issued: February 11, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 29, 2014 appellant filed a timely appeal from the September 5, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

Appellant argues that he did send in the necessary paperwork, but he was not able to do so in a timely manner
because the doctor’s office did not give him the information when he needed it. The Board is not able to consider on
this appeal any of the medical evidence received by OWCP after the September 5, 2014 decision. The Board’s
review of a case is limited to the evidence in the case record that was before OWCP at the time of its final decision.
Evidence not before OWCP will not be considered by the Board for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

ISSUE
The issue is whether the July 8, 2014 work incident caused or aggravated a specific
medical condition.
FACTUAL HISTORY
On July 10, 2014 appellant, a 29-year-old aircraft fuel systems mechanic, filed a
traumatic injury claim alleging an injury in the performance of duty on July 8, 2014 when he
slipped on residual fuel and twisted his left knee.
Appellant saw an advanced practical nurse on July 24, 2014. He reported his history and
symptoms. On examination, moderate pain with motion was noted in the left knee. Appellant
was diagnosed with “knee injury.” He was given medication and referred to an orthopedic
surgeon for evaluation and treatment. Dr. Paul Lanza, an osteopath Board-certified in family
medicine, countersigned the report on August 6, 2014.
An imaging study two days later showed a low-grade partial tear of the medial patellar
tendon at the patellar attachment measuring four millimeters in width.
In a decision dated September 5, 2014, OWCP denied appellant’s traumatic injury claim
finding that the evidence was sufficient to establish the incident of July 8, 2014 as described;
however, it found the medical evidence provided no physician’s reasoned opinion on how the
incident caused or aggravated a diagnosed medical condition.
Appellant argues that he sent in the necessary paperwork but not in a timely manner. He
explains that he was unable to obtain the information he needed from his physician.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place, and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.4
Causal relationship is a medical issue,5 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,6 must be
3

5 U.S.C. § 8102(a).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Mary J. Briggs, 37 ECAB 578 (1986).

6

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

2

one of reasonable medical certainty,7 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.8
ANALYSIS
OWCP accepted that the July 8, 2014 work incident occurred as alleged. The question
that remains is whether this incident caused or aggravated a diagnosed medical condition.
The July 24, 2014 report countersigned by Dr. Paul Lanza assessed a “knee injury.” It
did not identify a specific medical condition.
The imaging study obtained two days later identified a low-grade partial tear of the
medial patellar tendon. This evidence does not establish that the July 8, 2014 work incident
caused the tear. Causal relationship requires a physician to discuss in some detail what happened
at work and to explain, from a medical point of view, how the incident caused or aggravated the
diagnosed medical condition.
Appellant did not submit a physician’s rationalized opinion on the issue of causal
relationship. Accordingly, the Board finds that he has not met his burden of proof to establish an
injury in the performance of duty. The Board will affirm OWCP’s September 5, 2014 decision
to deny his traumatic injury claim.
Appellant may submit additional evidence, with a written request for reconsideration, to
OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that the medical evidence is insufficient to establish that the July 8, 2014
work incident caused or aggravated a specific medical condition.

7

Morris Scanlon, 11 ECAB 384, 385 (1960).

8

See William E. Enright, 31 ECAB 426, 430 (1980).

3

ORDER
IT IS HEREBY ORDERED THAT the September 5, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 11, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

